Title: To Thomas Jefferson from Alexander Donald, 6 January 1791
From: Donald, Alexander
To: Jefferson, Thomas



My Dear Sir
London 6th. January 1791.

The last letter I had the honour of receiving from you was dated the 29th August. I am disapointed at not having the Pleasure of hearing from you by the Decemr. Packet. I hope you will write me by the January one, and that you will be so good as send me an introductory letter to M. de la Hante in Paris, if it is not already on the way. Mr. Short writes me that this letter would probably be of great service to me and I am fully convinced of the Justness of his observation. If I receive the above letter soon, it is very probable that I may go over to Paris, and have the honour of delivering it myself.
I am just returned from a visit to my Friends in the North. I was fortunate in having very good weather. Indeed we have not experienced any cold this winter. Hitherto the weather has been very mild, but we have had very heavy gales of wind accompanied with much rain, which I think must prove injurious to the Crops of wheat. So much the better for America. For if the Crops in Europe are materially injured, there will be a demand for all your Surplus grain, and at good prices.—I fear the intelligence of the Spanish Convention would reduce prices all over your Continent. I wish therefore from my Heart that it had not taken place.
The Empress of Russia appears determined to drive the Turks out of Europe, and to keep possession of all her Conquests in despite of the Spirited remonstrances of the King of Prussia. This will probably induce him to take an active part against her in the Spring and if so, this Country will be obliged to send a respectable Fleet into the Baltick to protect the Dominions of Prussia from the insults and ravages of the Russian Fleets. Admiral Lord Hood is appointed to the Command of this Fleet which will probably consist of 15. or 20 Sail of the Line, and suppose will be joined by a proportionate Squadron from Holland. Russia cannot long withstand  the joint efforts of the three Powers, especially as she must be pretty well exhausted already by her long exertions against Turkey.
You will hear before you receive this, that the Flemings have again come under the dominion of Austria. Peace is also restored to the Principality of Liege, and the Regent Prince de Rohan has absconded, as well as many of the Principal Patriots. I cannot help thinking that it is at least Problematical how matters may end in France. The National Assembly are still sitting, I think their time is out in May next. I am inclined to think that the present members will not resign their seats at that time. But a few months will determine this. You will receive a letter from Mr. Short by this Packet, who can give you much better information on French Politicks than I can.
I have sent an order to Mr. Brown to buy one Hundred Thousand Bushels of wheat provided it can be bought in my limits, which are the highest that I think can be prudently given. This order may be of some service to many of my Old Friends. Every market in Europe (except France) is glutted with Tobacco and the prices have in consequence fallen very low. France is not able to buy, having nothing to pay except Assignats, which the People on this Side the Channel have not a very high opinion of. I am sorry to see that the N. A. have permitted the Cultivation of Tobacco in France. It will reduce the demand for it from America, but this I presume you will be much pleased with, as I observe that you are opposed to the Culture of it in America, and so would I, if I could see any other thing they could raise whereby their lands would be equally productive.
I am ashamed to say that I have left in Virga. the letter wherein you was so good as give me the Prices for the different kinds of French Wines. If it was not giving you too much trouble I will thank you much for a Copy of it, and a few lines of introduction to your wine merchant in Bourdeaux.
I will be extremely happy if you will put it in my power to be serviceable to you. Wishing you many returns of this Season, I remain with great respect & esteem My Dear Sir Your obliged & obt. Servt.

A. Donald

